Case 1:20-cv-02727-SCJ-RGV Document 1-3 Filed 06/29/20 Page 1 of 2

Type: STATE LAND RECORDS
Recorded: 8/16/2018 8:30:00 AM
Fee Amt: $7.00 Page 1 of 1
Forsyth County, GA

Greg G. Allen Clerk Superior Ct

Participant ID(s): 6222132834,
7067927936

BK 8648 PG 196

GEORGIA PARCEL NO. 077 197

COUNTY OF FORSYTH QAR AAA

LOAN NO.: 0578212708

WHEN RECORDED MAIL To: ATTN: CYNTHIA M. BROCK, FIRST AMERICAN MORTGAGE SOLUTIONS, 1795 INTERNATIONAL WAY,
IDAHO FALLS, ID 83402, PH. 208-528-9895

CORPORATE ASSIGNMENT

FOR VALUE RECEIVED, NEW PENN FINANCIAL, LLC D/B/A SHELLPOINT MORTGAGE SERVICING. located at 55
BEATTIE PLACE, SUITE 110, MS#01, GREENVILLE, SC 29601, Assignor, does this day transfer, assign, convey, and deliver
unto U.S. BANK NATIONAL ASSOCIATION, NOT INDIVIDUALLY BUT SOLELY AS TRUSTEE FOR BLUEWATER
INVESTMENT TRUST 2018-A, located at C(O NEW PENN FINANCIAL, LLC D/B/A SHELLPOINT MORTGAGE
SERVICING 55 BEATTIE PLACE, SUITE 110, MS#001, GREENVILLE, SC 29601, Assignee, its successors, representatives,
and assigns, all of Assignor’s right, title, and interest in and to that certain Security Deed in the principal sum of $192,000.00, dated
APRIL 11, 2008. executed by GLENN M. HEAGERTY, Original Grantor, to MORTGAGE ELECTRONIC REGISTRATION
SYSTEMS, INC. ("MERS"), AS NOMINEE FOR CAPITAL ONE HOME LOANS, LLC, ITS SUCCESSORS AND
ASSIGNS, Original Grantee, and filed for record and recorded on MAY 08, 2008 in Deed Book 5125 at Page 365 in the Office of the
Clerk of the Superior Court in the County of FORSYTH. State of GEORGIA.

AS DESCRIBED IN SAID SECURITY DEED

The Assignor herein specifically transfers. conveys and assigns to the above Assignee, its successors. representatives, and assigns the
aforesaid Deed of Trust, the property described therein, together with all the powers, options, rights, privileges, and immunities

contained therein on the undersigned.
¢ 71-2678 .

IN WITNESS WHEREOF, the undersigned has caused this Instrument to be eXecu
NEW PENN FINANCIAL, LLC D/B/A SHELLPOINT MORTGAGE SERVICING

   
 
 

 

CYNYFHIA apes VICE PRESIDENT

STATE OF SOUTH CAROLINA COUNTY OF GREENVILLE _)ss

SIGNED, SEALED, AND DELIVERED in the presence of the below named Notary Public, as an official witness and below named

unofficial witness, on “AS 18 , by CYNTHIA M. BROCK, VICE PRESIDENT, of NEW PENN FINANCIAL,
LLC D/B/A SHELLPOINT MORTGAGE SERVICING:

Notary Public/Official Witness: Unofficial Witness:
DULL. Vy v5— MNlan_ pel

TAMIAH B. KERNS

 

 

(COMMISSION EXP. 4/21/2020) Manes
NOTARY PUBLIC . wg ‘»
a Bs | ey,

See,

F o* expires tz

= i 4/21/2020 U: 5
H807011 % . “> we : x Page lof 1 MIN: 100393220080832014
Wi MNT LOLA “GARY BASS MERS PHONE: 1-888-679-6377

“ulTH CARS w

ew
Case 1:20-cv-02727-SCJ-RGV Document 1-3 Filed 06/29/20 Page 2 of 2

Type: STATE LAND RECORDS
Recorded: 1/2/2020 12:53:00 PM
Fee Amt: $25.00 Page 1 of 1
Forsyth County, GA

Greg G. Allen Clerk Superior Ct

Participant ID(s): 9562359654,
7067927936

BK 9168 PG 317

GEORGIA PARCEL NO. 077 197

COQ ERAT VA A

LOAN NO.: 0578212708

WHEN RECORDED MAIL To: ATTN: CYNTHIA M. BROCK, FIRST AMERICAN MORTGAGE SOLUTIONS, 1795 INTERNATIONAL Way,
IDAHO FALLS, ID 83402, PH. 208-528-9895

CORPORATE ASSIGNMENT

FOR VALUE RECEIVED. U.S. BANK NATIONAL ASSOCIATION, NOT INDIVIDUALLY BUT SOLELY AS TRUSTEE
FOR BLUEWATER INVESTMENT TRUST 2018-A. located at 2121 ROSECRANS AVE, EL SEGUNDO, CA 90245,
Assignor, does this day transfer, assign, convey, and deliver unto U.S. BANK NATIONAL ASSOCIATION, NOT
INDIVIDUALLY BUT SOLELY AS TRUSTEE FOR BLUEWATER INVESTMENT TRUST 2018-1. located at 2121
ROSECRANS AVE, EL SEGUNDO, CA 90245, Assignee, its successors, representatives, and assigns, all of Assignor’s right, title,
and interest in and to that certain Security Deed in the principal sum of $192,000.00, dated APRIL 11, 2008. executed by GLENN
M. HEAGERTY, Orginal Grantor, 0 MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. ("MERS"), AS
GRANTEE, AS NOMINEE FOR CAPITAL ONE HOME LOANS, LLC, ITS SUCCESSORS AND ASSIGNS. Original

Grantee, and filed for record and recorded on MAY 08, 2008 in Deed Book 5125 at Page 365 in the Office of the Clerk of the
Superior Court in the County of FORSYTH, State of GEORGIA.

AS DESCRIBED IN SAID SECURITY DEED

The Assignor herein specifically transfers, conveys and assigns to the above Assignee, its successors, representatives, and assigns the

aforesaid Security Deed, the property described therein, together with all the powers, options, rights, privileges, and immunities
contained therein on the undersigned.

IN WITNESS WHEREOF, the undersigned has caused this Instrument to be executed this (2 \20 eral .

-- —U-SBANK NATIONAL ASSOCIATION, NOT INDIVIDUALLY BUT-SOLELY-AS-TRUSTEE FOR-BLUEWATER
INVESTMENT TRUST 2018-A, BY NEWREZ LLC F/K/A NEW PENN FINANCIAL, C D/B/A SHELLPOINT
MORTGAGE SERVICING, ITS ATTORNEY IN FACT

 

SrepnawlierWese] , VICE PRESIDENT
STATE OF SOUTH CAROLINA COUNTY OF GREENVILLE __)ss.
SIGNED, SEALED, A

ND DELI jn the presence of the below named Notary Public, as an official witness and below named
unofficial witness, on [2 10 OW . pe qteonaieNeee

€\ VICE PRESIDENT, of NEWREZ LLC F/K/A
NEW PENN FINANCIAL, LLC D/B/A SHELLPOINT MORTGAGE SERVICING AS ATTORNEY-IN-FACT FOR US.

BANK NATIONAL ASSOCIATION, NOT INDIVIDUALLY BUT SOLELY AS TRUSTEE FOR BLUEWATER
INVESTMENT TRUST 2018-A:

Notary Public/Official Witness: ony NEOs, Unoffigigl Witness:
abet SO MISS Sp |
eS

) s NMIS S/S?
KATHRYN FOSTER (COMMBSSIGNEXP, 06/24/2929

 

 

NOTARY PUBLIC PIRES: % ADAM DOOLEY. Witness
z eX .
3 12029 :
SH80701171M - AM4-GA a ae Sei ott I eA
" | % Oy es ge lo ;
BUNCE AT “1 Sj AN RE OSS

“un c MERS PHONE: 1-888-679-6377
7) v
“Haan
